Order entered August 21, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01052-CR

                          RONALD TERRELL FLOYD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-11185-M

                                          ORDER
       On June 26, 2014, appellate counsel filed a motion to withdraw and an Anders brief in

support of the motion to withdraw. In the motion, counsel states that he could not serve

appellant with a copy of the motion and brief because appellant had made parole and counsel did

not know appellant’s current address. By letter dated July 1, 2014, the Court notified counsel

that his statement that he could not locate appellant did not satisfy the requirements of either

Anders v. California, or the recent statement by the Texas Court of Criminal Appeals of the

requirements of appellate counsel in Anders cases. See Kelly v. State, 2014 WL 2865901 (Tex.

Crim. App. June 25, 2014). We directed counsel to file, within fifteen days, an amended motion

to withdraw that includes appellant’s contact information and a copy of the letter sent to

appellant notifying him of his rights under Anders and Kelly. We warned that failure to do so
may result in the Court striking the Anders brief and ordering rebriefing. To date, counsel has

not complied.

       Accordingly, we DENY the June 26, 2014 motion to withdraw as counsel and STRIKE

the Anders brief filed on June 26, 2014.

       We ORDER appellate counsel to file, within THIRTY DAYS of the date of this order,

either a brief raising issues on the merits or a brief and motion to withdraw that comply with the

requirements of Anders and Kelly.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to George

Conkey and the Dallas County District Attorney’s Office.

                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE